Citation Nr: 0422639	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to October 30, 1992, 
for a grant of Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had recognized service from June 1946 to January 
1948.  He died in November 1985.  The appellant is his widow. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  By rating decision dated in July 1959, the evaluation for 
the veteran's service-connected schizophrenic reaction was 
increased to 100 percent disabling.

2.  By rating decision dated in June 1977, the evaluation for 
the veteran's service-connected schizophrenic reaction was 
reduced to 70 percent disabling, effective from September 
1977.

3.  By rating decision dated in March 1980, the evaluation 
for the veteran's service-connected schizophrenic reaction 
was increased to 100 percent disabling, effective from May 
1979.

4.  The veteran died in November 1985.

5.  On November 25, 1985, the appellant filed a VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child.  

6.  By rating decision dated in January 2001, the RO 
determined that the June 1977 rating decision which reduced 
the veteran's schizophrenia to 70 percent disabling was 
clearly and unmistakably erroneous and the appellant was 
awarded DIC under the provisions of 38 U.S.C.A. § 1318, 
effective from October 30, 1992.  


CONCLUSION OF LAW

The criteria for an effective date of November 25, 1985, for 
the grant of DIC under the provisions of 38 U.S.C.A. § 1318 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasizes VA's obligation to 
notify claimants of what information or evidence is needed to 
substantiate their claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The Board finds that, given the favorable action taken herein 
with respect to the issue of entitlement to an effective date 
prior to October 30, 1992, for a grant of DIC under the 
provisions of 38 U.S.C.A. § 1318, that no further assistance 
in developing the facts pertinent to this limited issue is 
required at this  time.

Analysis

The veteran had recognized service from June 1946 to January 
1948.

By rating decision dated in July 1959, the evaluation for the 
veteran's service-connected schizophrenic reaction was 
increased to 100 percent disabling.  This schedular 
evaluation remained in effect until June 1977, when the RO 
determined that the evaluation for the veteran's 
schizophrenic reaction was in partial remission and was more 
adequately reflected by a 70 percent schedular rating.  
Thereafter, by a March 1980 rating decision, the RO 
determined that the veteran's schizophrenic reaction had 
increased in severity and the 100 percent evaluation was 
restored.

The veteran died in November 1985.

On November 25, 1985, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  

By Board decision dated in February 1987, service connection 
for the cause of the veteran's death was denied.  Thereafter, 
by Board decision dated in April 1997, it was determined that 
new and material evidence had not been submitted and the 
appellant's claim for service connection for the cause of the 
veteran's death was not reopened.  The issue of the 
appellant's entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 had not yet been addressed by VA.

On October 30, 1992, the RO received a written communication 
from the appellant requesting information as to any benefits 
available to her in connection with the service-connected 
benefits received by the veteran during his lifetime.  This 
communication from the appellant has been accepted by VA as a 
claim for DIC under the provisions of 38 U.S.C.A. § 1318.  

By rating decision dated in October 2000, the RO denied the 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318 on the basis that the evidence of record did not show 
that the veteran was service connected for his mental 
condition at the 100 percent rate for more than 10 years 
prior to his death.  

The appellant continuously pursued her claim for DIC under 
the provisions of 38 U.S.C.A. § 1318 until, by rating 
decision dated in January 2001, the RO determined that the 
June 1977 rating decision which reduced the veteran's 
schizophrenia to 70 percent disabling, effective from 
September 1977, was clearly and unmistakably erroneous.  In 
this regard, it is noted that, previous determinations that 
are final and binding, including decisions of service 
connection and other matters, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  Accordingly, inasmuch as 
the June 1977 rating decision which reduced the schedular 
rating for the veteran's schizophrenia from 100 percent 
disabling to 70 percent disabling was found to be clearly and 
unmistakable erroneous, the 100 percent rating for 
schizophrenia had been in effect for at least 10 years prior 
to the veteran's death.  

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  If, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.

Upon consideration of the foregoing, by the January 2001 
rating decision, the appellant was awarded DIC under the 
provisions of 38 U.S.C.A. § 1318, effective from October 30, 
1992, the earliest date of her request for DIC benefits 
subsequent to the February 1987 Board decision.  However, the 
decisions of the Board did not address the appellant's 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
and, thus, are not final with respect to this issue.

Inasmuch as the appellant's claim for DIC was received in 
November 1985 and it is now recognized that the veteran's 
service-connected schizophrenic reaction was evaluated as 100 
percent disabling from July 1959 until his death in November 
1985, a period in excess of 10 years, the Board finds that 
the appellant met the criteria for entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 at the time of her 
original claim received on November 25, 1985.  Accordingly, 
an effective date of November 25, 1985, for a grant of DIC 
under the provisions of 38 U.S.C.A. § 1318, is established, 
and the appeal is granted.


ORDER

Entitlement to an effective date of November 25, 1985, but no 
earlier, for DIC under the provisions of 38 U.S.C.A. § 1318 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



